FILED
                            NOT FOR PUBLICATION                             MAR 15 2011

                                                                       MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 10-30127

              Plaintiff - Appellee,              D.C. No. 3:09-cr-00002-TMB-1

       v.
                                                 MEMORANDUM *
BRUCE EDWARD CROSS,

              Defendant - Appellant.

                    Appeal from the United States District Court
                             for the District of Alaska
                   Timothy M. Burgess, District Judge, Presiding

                            Submitted March 10, 2011 **
                               Seattle, Washington

Before: FISHER, GOULD and TALLMAN, Circuit Judges.

      Bruce Edward Cross appeals the district court’s denial of his motion to

suppress evidence discovered during an investigatory stop of his vehicle. We

review the denial of the motion to suppress de novo, and affirm. See United States

v. Jennen, 596 F.3d 594, 598 (9th Cir. 2010).

        *
        This disposition is not appropriate for publication and is not precedent
except as provided by 9th Circuit Rule 36-3.
        **
         The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      “Officers have reasonable suspicion when ‘specific, articulable facts . . .

together with objective and reasonable inferences, form the basis for suspecting

that the particular person detained is engaged in criminal activity.’” United States

v. Choudhry, 461 F.3d 1097, 1100 (9th Cir. 2006) (quoting United States v. Lopez-

Soto, 205 F.3d 1101, 1105 (9th Cir. 2000)). We assess reasonable suspicion in

light of the totality of the circumstances. See United States v. Montero-Camargo,

208 F.3d 1122, 1129 (9th Cir. 2000) (en banc). The totality of the circumstances

here – including the officer’s training, experience and specific knowledge about the

woman’s prior arrest, Cross’ location in a known area of prostitution late at night,

and the woman’s appearance and conduct – gave the officer reasonable suspicion

to believe the occupants of Cross’ vehicle were engaged in criminal activity

involving prostitution, thereby justifying the investigatory stop.

      AFFIRMED.




                                           2